DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures do not have cross-hatching as required by 37 CFR 1.84(h)(3).
The drawings are objected to because it is unclear why Figures 2-4 and 7 have reference numerals that don’t point to any structural elements.  For example, what is the purpose of numerals 300, 310, 320, and 330 at the top right corner of Figure 2?  If the Applicant is trying to infer that element 300 is comprised of elements 310, 320, and 300 then that relationship should be disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 1-2, recites “a plurality of stator-facing connection flow paths” which is indefinite because it is unclear how the plurality of stator-facing connection flow paths relates to the stator-facing connection flow path from claim 9, line 2.  Does the plurality of stator-facing connection flow paths include the stator-facing connection flow path from claim 9?
Claim 11, lines 1-2, recites “the stator-facing connection path” which is indefinite because the Applicant has not singled out a singular one of the plurality of stator-facing connection paths from claim 10.  Which one of the plurality of stator-facing connection paths is the Applicant referring to.
Claim 13, lines 1-2, recites “a plurality of first stator-facing connection flow paths” which is indefinite because it is unclear how the plurality of first stator-facing connection flow paths relates to the first stator-facing connection flow path from claim 11, line 2.  Does the plurality of first stator-facing connection flow paths include the first stator-facing connection flow path from claim 11?  Furthermore, how does the plurality of first stator-facing connection flow paths from claim 11 relate to the plurality of stator-facing connection flow paths from claim 10?
Claim 14, lines 1-2, recites “a plurality of second stator-facing connection flow paths” which is indefinite because it is unclear how the plurality of second stator-facing connection flow paths relates to the second stator-facing connection flow path from claim 12, line 2.  Does the plurality of second stator-facing connection flow paths include the second stator-facing connection flow path from claim 12?  Furthermore, how does the plurality of second stator-facing connection flow paths from claim 14 relate to the plurality of stator-facing connection flow paths from claim 10?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 10,550,929 B2) in view of Sugiyama et al. (US 9,303,698 B2).
Regarding claim 1, Ahn et al. discloses a motor operating module comprising:
a motor (MG2);
a gear unit (G1, G2) provided on one side of the motor, and being configured to receive torque of the motor and to transmit the torque to outside; and
a housing (10) configured to accommodate the motor and the gear unit in an inner space,
wherein the inner space of the housing comprises:
a front space (the space where G1 and G2 are located) formed on a first side (to the right in Figure 3) of the motor;
a rear space (the space where MG2 are located) formed on a second side (to the left of MG2 in Figure 3) of the motor opposite to the first side;
rear-facing connection flow paths (L; Column 3 / Line 66) extending from the front space toward the rear space and providing a path for a cooling fluid (oil) to flow; and
the cooling fluid is churned by the rotation of the gear unit (Column 4 / Lines 1-6) to flow from a lower region (where OC is located in Figure 6) of the housing into the rear space via the rear-facing connection flow paths.
Ahn et al. does not explicitly disclose that the motor is comprised of a rotor and a stator.
Sugiyama et al. teaches a motor (MG) that is comprised of a rotor (30) and a stator (28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Ahn et al. to have a rotor and a stator, as taught by Sugiyama et al., for the purpose of providing a motor structure that does not require contact between parts thus reducing the amount of friction in the assembly.
Regarding claim 2, Ahn et al. discloses that the gear unit comprises:
an input gear (G1) coupled to the motor; and
an output gear (G2) configured to receive the torque of the rotor from the input gear,
wherein the cooling fluid is churned by the rotation of the output gear and flows into the rear space via the rear-facing connection flow paths (Column 4 / Lines 61- Column 5 / Line 2).
Regarding claim 3, Ahn et al. discloses that each of the rear-facing connection flow paths comprises a first rear-facing connection flow path (the right end of L in Figure 3) formed in an outer region of the input gear, wherein the outer region of the input gear faces an outer surface (the outer surface of 13) of the housing.
Regarding claim 7, Ahn et al. in view of Sugiyama et al. discloses that the rear space communicates with the stator, and the cooling fluid flows into the stator (oil flow from each H onto the top of the motor which is where the stator is located in Sugiyama et al. thus meeting the claim limitation).
Regarding claim 8, Ahn et al. in view of Sugiyama et al. discloses that the cooling fluid flows into a lower region (the bottom portion of the stator) of the stator.
Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukunaga et al. (US 2020/0136471 A1) discloses a cooling system that comprises a coolant circulation flow path that directs a cooling medium from an area that has gearing to an electric motor.
Yamaguchi (US 10,868,452 B2) discloses a motor that is cooled by a cooling medium that is churned by rotation of a gear unit which moves the cooling medium along a path to cool the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656